Alexander, J.
(dissenting in part) — I agree with the majority’s analysis of the test adopted by the United States Supreme Court in Dolan v. City of Tigard, 512 U.S. 374, 114 S. Ct. 2309, 129 L. Ed. 2d 304 (1994). I disagree, however, with the manner in which the majority applied that test here in reviewing the decision of the Court of Appeals. I therefore respectfully dissent, in part. Specifically, I believe that the majority incorrectly concluded that Douglas County satisfied its burden, under the Dolan test,48 of showing that its exaction of a certain right-of-way for future roadway improvements was roughly proportional in extent to the projected impact of the proposed development.49
*918As the majority describes in substantial detail, the United States Supreme Court has established a two-prong test for determining whether an exaction is, or is not, a taking. Dolan v. City of Tigard, 114 S. Ct. at 2317. To satisfy the first prong of the Dolan test, the government must establish that there is an "essential nexus” between the exaction and a legitimate state interest. Dolan, 114 S. Ct. at 2317 (quoting Nollan v. California Coastal Comm’n, 483 U.S. 825, 837, 107 S. Ct. 3141, 97 L. Ed. 2d 677 (1987)). The second prong of the Dolan test is satisfied if there is "a rough proportionality” between the exaction and the projected impact of the proposed development. Dolan, 114 S. Ct. at 2319-20. In satisfying the second prong it is not necessary for the government to show a "precise mathematical calculation” of the connection between the exaction and the impact of the proposed development, nor does the government need to demonstrate a "specifi[c] and uniquely attributable” connection. Dolan, 114 S. Ct. at 2319. The burden is, nonetheless, on the governmental unit to justify the exaction, and to show that it made "some sort of individualized determination that the required dedication is related both in nature and extent to the . . . proposed development.” Dolan, 114 S. Ct. at 2319-20 (emphasis mine).
The first prong of the Dolan test is met here. In that regard, I agree with the majority that all of the exactions for roadway rights-of-way required by Douglas County have the appropriate "nexus” to the proposed development. That is so because the proposed developments will invariably produce some additional traffic that will travel on the county’s roads.
I part company with the majority only with respect to the exaction of right-of-way along one of the streets abutting two of the developments at issue here, disagreeing with its conclusion that the County’s traffic calculations are sufficient to satisfy the Dolan test’s second prong of *919showing a rough proportionality between the anticipated impact from the developments and the exactions demanded by the County. Admittedly, the County’s traffic predictions are detailed, scientifically based, and individualized calculations concerning the specific area surrounding the proposed developments. I am, nonetheless, satisfied that the exactions are constitutionally deficient with respect to the right-of-way along Empire Way because the County has not demonstrated that the extent of the exactions along this street is roughly proportional to the impact that it anticipates will be caused by the developments.
In reviewing a challenged exaction, a court must first identify the starting point from which to measure the extent of the exaction as a necessary predicate to calculating whether an exaction is proportional to an impact. In regard to Empire Way, at least, it cannot be presumed that the current condition of the roadway is the appropriate reference point for calculating the extent of the exaction. I reach this conclusion because Douglas County had previously made a formal announcement of its commitment to make certain improvements to Empire Way. Once these planned improvements are factored into the equation, the exaction of land from the developer for right-of-way cannot be said to be related in any extent, let alone proportionally related, to the traffic impacts arising from the development. Because the County has effectively said that Empire Way needed improvement, even before the Sparkses applied for permits to develop their land adjoining Empire Way, the impacts that logically relate to that development are only those that require roadway improvements in addition to those already planned. When the County failed to show that its already planned improvements could not accommodate the additional traffic generated by the development, the County failed to show that the exaction of any right-of-way is related, in extent, to the development.
The record shows that Douglas County had placed *920Empire Way on its six-year development plan prior to the date that either the Planning Commission or the Board of County Commissioners considered the Sparkses’ plat application. It also reveals that the County had been unsuccessful in earlier attempts to obtain funding for the project. (Index for Sparks #2 (SS #7-90) at 177). By its earlier action, the County determined that it was necessary to improve Empire Way to meet specifications contained in that plan. It is a pure fortuity that the Sparkses decided to develop their properties before the County completed these planned improvements. Had they delayed submitting their application for development permits until after the County was able to carry out its roadway improvement plan, the County, presumably, would have been required to obtain the necessary frontage by negotiation or by invoking its power of eminent domain. In either case, the affected property owners would have been compensated for their involuntary contribution to the public good. See Presbytery of Seattle v. King County, 114 Wn.2d 320, 336-37, 787 P.2d 907, cert. denied, 498 U.S. 911 (1990). Unfortunately, under the majority’s opinion, the County is rewarded for its delay, and the Sparkses are penalized for a mere happenstance of timing. The protections afforded by the due process clause of the Fifth Amendment to the United States Constitution should not hinge on such fortuities.
On the other hand, I do not quarrel with the majority insofar as it reverses the Court of Appeals decision regarding the exactions of land for twenty-five-foot rights-of-way abutting Fir Street and Thirty-Second Street, and for a five-foot right-of-way along Twenty-Ninth Street. In my judgment, when the Court of Appeals determined that the development of the properties adjacent to these roads would not necessitate widening these roads, it inappropriately substituted its own findings for findings properly made by the trial court. See Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 575, 343 P.2d 183 (1959). I concur with the majority that, as concerning these three right-of-way dedications, the Court of Appeals erred in not *921applying an arbitrary or capricious standard of review to the decisions of the Douglas County Superior Court. What distinguishes these exactions from those relating to Empire Way is that there was a formal commitment by the County to improve Empire Way and no similar commitment regarding the other roadways. Thus, the protections afforded by the Fifth Amendment invalidate the Empire Way exactions before they are subjected to arbitrary and capricious review.
In sum, the right-of-way dedications along all four roads have sufficient "nexus” with the proposed developments in that both the dedications and the anticipated impacts directly involve traffic issues. Thus, these exactions satisfied the first prong of the Dolan test. The exactions for right-of-way along Empire Way, however, do not pass muster under the second prong of the Dolan test because the County failed, or was unable, to show that its demand for dedication of a right-of-way along Empire Way was roughly proportional to the extent of the development’s impact. This lack of showing, in my opinion, resulted from the County ignoring the effect on Empire Way of its previously announced, six-year roadway improvement goals. I therefore dissent from the majority only to the extent that it reverses that part of the Court of Appeals ruling which held that the County had not shown that the impact of the proposed developments exceeds the capacity of Empire Way.
Durham, C.J., and Modsen, J., concur with Alexander, J.

When the Court of Appeals filed the opinion we are reviewing here, the United States Supreme Court had not yet heard Dolan. See Sparks v. Douglas County, 72 Wn. App. 55, 863 P.2d 142 (1993).


An exaction is a form of subdivision control in which the governmental unit requires a developer to provide certain public improvements at their own expense, such as the conveyance of real property for road or schools, etc., before the government permits the development to occur. See Donald G. Hagman & Julian C. Juergensmeyer, Urban Planning and Land Development Control Law § 7.8, at 202 (2d ed. 1986) (citing Thomas M. Pavelko, Subdivision Exactions: A *918Review of Judicial Standards, 25 Wash. U. J. Urb. & Contemp. L. 269, 270 (1983).